Citation Nr: 0101971	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an increased evaluation for service-
connected bipolar disorder, currently evaluated as 50 
percent disabling.

2. Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from May 1977 to August 
1992, with four months of prior service.

This matter was last before the Board of Veterans' Appeals 
(the Board) in January 1998, on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (the RO). Upon its last review, the Board 
remanded the appellant's claims for additional development of 
the evidence. 

In June 2000, the RO issued a Supplemental Statement of the 
Case which continued to deny the appellant's claims.  The 
appellant's claims folder was thereupon returned to the 
Board.

FINDINGS OF FACT

1. The appellant's psychiatric disorder is characterized by 
continuing difficulty in worklike settings due to an 
inability to deal with stress; periodic "panic" attacks 
occurring up to once every two weeks; mood swings and 
pronounced fatigue.  

2. The appellant is not employable solely because of her 
service-connected disabilities. 

CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for bipolar disorder 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.  
38 C.F.R. § 4.132, Diagnostic Code 9206 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9206 (2000).

2. The criteria for the award of a total rating based upon 
individual unemployability have been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased disability rating for her 
service-connected bipolar disorder, currently evaluated as 50 
percent disabling.  She argues that the current evaluation 
does not account for pronounced fatigue she experiences at 
the end of her work day.  She further contends that due to 
her psychiatric symptoms, as well as her other service-
connected disorders, she is unable to sustain employment and 
she should therefore be granted a total disability rating.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

During the pendency of this matter, The Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies to 
VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, (2000) 
[to be codified at 38 U.S.C.A. § 5103A]. 

The Board has remanded this case twice previously, in January 
1997 and in January 1998.  Having examined the evidence of 
record in its whole, the Board finds that after the January 
1998 remand, the RO appropriately developed both issues in 
conformity with the Board's instructions.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board is aware of no 
evidence which may be of relevance to these issues which has 
not been obtained, and the appellant has identified none.  
The appellant and her representative have been given ample 
opportunity to present argument on these issues.  The Board 
concludes that this matter has been developed in accordance 
with applicable law, and that it is ready for appellate 
review.  

The evidence of record as to both of these claims has been 
developed contemporaneously.  For the sake of clarity, the 
Board will therefore first provide a  brief factual review of 
evidence of record as found in the appellant's claims folder.  
The Board will then proceed to its analysis of each of the 
appellant's claims, including a discussion of the law 
applicable to each claim.  Additional facts and law will be 
discussed where appropriate in the context of the Board's 
analysis of the issues on appeal.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

During service, the appellant was treated for "depressive 
neurosis", which was later diagnosed as bipolar disorder, as 
well as other disabilities.  As noted in the Introduction, 
she left military service in August 1992.

The record reflects that by rating decision dated in March 
1993, the appellant was granted service connection for 
bipolar disorder, rated as 50 percent disabling; cervicitis 
with vaginal hysterectomy, rated as 30 percent disabling; a 
seizure disorder, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; a low back condition with 
sciatica, rated as 10 percent disabling; sinusitis, rated as 
zero percent disabling; and headaches, also rated as zero 
percent disabling.  By rating decision dated in May 1994, 
service connection was granted for cervical radiculopathy and 
a 10 percent disability evaluation was assigned.  The 
appellant's combined service connected disability rating was 
80 percent.  

The appellant sought an increased disability rating for her 
bipolar disorder in May 1994.  She reported that at the time 
she wrote her statement, she reported that her psychiatric 
problems had worsened and that she did not have the energy to 
deal with them.  She stated that she would "hyperventilate" 
and panic, and that she slept throughout the weekends to 
prepare herself for the following work week.  

In support of her application, the appellant submitted copies 
of treatment records from a private psychiatry clinic 
(A.M.C.) dated from May 1993 to June 1994.  The records 
reflect that for most of the period, the appellant regularly 
complained of pronounced fatigue, depression, poor sleep, 
poor concentration, and periodic suicidal ideation.  She 
reported that although she was prescribed various forms of 
medication, she had noted numerous side effects.  In a May 
1993 report, the appellant reported that she was employed, 
but that she had difficulty dealing with the public.  In a 
January 1994 record, the appellant reported that she had 
attempted to obtain a job with the United States Postal 
Service, but that she had failed the physical examination.  
In May 1994, the appellant reported that she had become 
increasingly depressed, and that she was unable to perform 
her job because she was always tired.  She reported increased 
difficulty in raising her children, and that she was having 
pronounced "mood swings."  By June 1994, the appellant 
reported that she was working on a part-time basis, but that 
she was planning on resigning from her position.  Throughout 
the period, she was  diagnosed to have recurrent, moderate to 
severe major depression.   

Counselors from the A.M.C. reported in July 1994 the 
appellant's report of experiencing increased fatigue.  She 
reported that she was not then employed, and was only able to 
perform limited household chores.  She stated that she was 
unable to perform any household activities involved budgeting 
or finances because of a lack of energy.  In part, she was 
diagnosed to have moderate to severe recurrent major 
depression.  In September 1994, the appellant reported that 
prescribed medication was not helping her, and she felt 
nervous, "stupid," sad and panicky.  She related that she 
was fearful of going out and meeting people.  She reported 
that she had been unemployed, and was that she was planning 
on attempting to find part-time employment.  The previous 
diagnoses of moderate to severe recurrent major depression 
was rendered.  In January 1995, the appellant reported that 
she was working part time.  She stated that she was having 
difficulty with her relationship with her eldest daughter.  

In her substantive appeal received in January 1995, the 
appellant stated that while she was able to work on a part 
time basis, but that she was unable to work in a job that 
involved stress, or involved any of her service-connected 
disorders.  As examples, she stated that she could not 
perform heavy lifting because of cervical radiculopathy and 
she could not stand for long periods because of her sciatic 
nerve disorder.  

In an October 1995 report by the A.M.C., it was noted that 
the appellant was having "mood swings," but that she was 
working on a full-time basis.  She reported that she was 
feeling "edgy" and restless, and that her prescribed 
medication was causing her to have headaches.  She also 
reported decreased sleep.  

The appellant underwent a VA psychiatric examination in April 
1997.  She was reported to have persisting symptoms of a 
mildly depressed mood (including sadness, anger and crying), 
a moderately severe reduced level of interest in activities, 
mild hypersomnia, severe and chronic fatigue, feelings of 
worthlessness, a moderate impairment in the ability to 
concentrate, and mild to moderate suicidal ideation.  
Diagnostic testing resulted in findings of bipolar disorder 
with persisting major depressive symptoms, including relative 
severe impairments of interest/motivation, fatigue and self 
esteem.  

The appellant underwent a VA Social and Industrial Survey in 
April 1997. She stated that she was then working on a part-
time basis, and stated that she left her previous job due to 
overreacting due to stress.  She reported that if she left 
her present position, she would likely have difficulty 
finding another job due to her depressive disorder.  She 
stated that it was very difficult for her to use medicine to 
treat her psychiatric symptoms because of side effects that 
had an impact upon other service-connected disorders.  

In a July 1997 letter, the appellant reported that she had 
several jobs from May 1994 to January 1997, and that she had 
resigned from full time employment because of stress that she 
encountered while performing her duties.  She reported that 
while working, she experienced suicidal thoughts, panic 
attacks, depression, and pronounced fatigue.   

In a letter received in March 1998, the appellant reported 
that she had contemplated committing suicide in May 1994.  
She stated that her medication had been adjusted due to 
headaches and panic attacks, but she added that she could not 
function without medication.  The appellant reported that she 
had difficulty dealing with her eldest daughter.  She 
admitted to being a compulsive gambler, but stated that she 
was attempting to stop this addiction.  She added that she 
had a few friends, and these were mostly acquaintances.     

The appellant reported a work history that included several 
full and part time jobs since November 1992.  The history 
indicates that the appellant continually left jobs because of 
stress and difficulty in dealing with supervisors, fellow 
employees and clients.  She reported that she was constantly 
tired and would not be able to do anything without 
medication.  

The appellant underwent a VA psychiatric examination in 
October 1999.  She reported that she was working at four days 
per week, and that she was unable to do any housework because 
of fatigue.  She reported that she did not have any sex drive 
or energy for her daughter.  She stated that she was then 
unable to take any medication because of side effects, and 
that she experienced an average of one panic attack ever two 
to three weeks. 

Upon mental status examination, the appellant was noted to be 
anxious and depressed.  The examiner reported that the 
appellant refused to put her coat away "as she needed it for 
security."  The appellant was cooperative and made good eye 
contact.  Her speech was normal in rate, rhythm and volume 
and there were no psychomotor changes noted.  She was tearful 
but had appropriate thought content.  No thought disorder was 
noted, and she had no delusions, no perceptual disturbances 
and no suicidal ideation.  She was oriented to time, and her 
remote, recent and immediate memory were intact.  Her 
concentration was not impaired.  

The appellant's husband reported that the appellant "did not 
do anything," including shopping or cooking, apart from 
being able to put in a full workday.  He confirmed the 
appellant's history of a lack of a sexual drive, and reported 
that the appellant did nothing in the evenings but sleep.  

In part, the appellant was diagnosed to have a recurrent 
major depressive disorder of moderate severity and a panic 
disorder with agoraphobia that was "under control with 
medication.  A global assessment of functioning score (GAF) 
of 60 to 65 was assessed for the current year, and of 60 for 
the past year.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) [observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)].  
     
In an October 1999 VA Social and Industrial Survey, the 
appellant related that she always had more of a problem 
maintaining a job than finding one.  She related that she had 
difficulty dealing with changes in her jobs as well as 
working with others.  She reported that she did not relate to 
others on the job and that she was a loner.  She stated that 
she had no friends and her husband was her primary support.  
The surveyor observed that the appellant was working on a 
full-time basis and that she was doing well on the job.  
However, he also noted that the appellant's home situation 
was impaired and her disabilities had a significant negative 
impact on her life.  

The record also reflects the appellant's periodic reports to 
various mental health care providers that she had continuing 
difficulty in her relationship with her eldest daughter.  The 
appellant's reports generally indicate that the child 
presented a relatively continuous disciplinary problem and 
ultimately was placed in foster care.  The appellant's 
relationship with her youngest daughter appeared relatively 
normal.  

Entitlement to an increased evaluation for service-connected 
bipolar disorder, currently evaluated as 50 percent disabling

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the appellant's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Schedular criteria - mental disorders

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including bipolar 
disorder. 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 
C.F.R. § 4.130]. Because the appellant's claim was filed 
before the regulatory change occurred, she is entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the 
appellant. In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  In part, the General Counsel held that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000). The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 14.507 (1999).

Prior to November 1996, bipolar disorder was evaluated using 
different criteria than that currently mandated as the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.132, Diagnostic Code 9206 (1996).  Before November 7, 1996, 
the General Rating Formula for Psychotic Disorders read as 
follows:

100% Active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial 
incapacity.

70% Lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.

50% Considerable impairment of social and 
industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1996). 

Words such as "severe" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Before November 7, 1996, VA regulations provided that social 
inadaptability was to be evaluated only as it affected 
industrial adaptability.  Applicable regulation further 
provided that the principle of social and industrial 
inadaptability as the basic criterion for rating disability 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affected economic adjustment, i.e., 
which produced impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1996).  It was further provided that the severity of 
a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.  

On and after November 7, 1996, bipolar disorder is evaluated 
under 38 C.F.R. 
§ 4.130, Diagnostic Code 9432, and the Rating Schedule reads 
as follows:

100% Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

Standard of review

It is the Board's responsibility to evaluate all of the 
evidence of record.  See 38 U.S.C.A. § 7104(a).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court observed that 
a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Based on the evidence of record, the appellant's psychiatric 
symptoms can be summarized as indicating continuing 
difficulty in a worklike settings due to an inability to deal 
with stress; periodic "panic" attacks occurring up to once 
every two weeks; mood swings and pronounced fatigue.  As to 
her relationship with friends and family, the record 
indicates that although the appellant is married, she has no 
sex drive and participates little in household maintenance 
and routine chores.  Her relationship with her younger 
daughter is impaired due to the appellant's diminished 
energy.   Although her relationship with her eldest daughter 
is also impaired, this appears to be at least due in part to 
the child's behavior towards the appellant.  

As discussed above, pursuant to Karnas, supra, the Board must 
evaluate the appellant's service-connected bipolar disorder 
under both the former and revised rating criteria.  See VA 
O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The Board first turns to the rating criteria in effect at the 
time the appellant sought an increased disability rating in 
May 1994.  Under those criteria, the appellant's presently 
assigned 50 percent rating contemplates a disability picture 
approximating symptoms of "considerable impairment of social 
and industrial adaptability."  In order for a 70 percent 
rating to be assigned, the disability picture would need to 
approximate a lesser symptomatology than was appropriate for 
a total impairment, but such as to produce severe impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  As noted, the principal focus 
of the pre-amendment rating criteria was upon the effect of 
the disability upon industrial adaptability.  38 C.F.R. 
§§ 4.129, 4.130 (1996).  Two of the most important 
determinants were time lost from gainful employment and 
decrease in work efficiency.  Id.  

Having carefully considered the evidence of record in light 
of the previously applicable rating criteria, the Board finds 
that the assignment of the next higher disability rating of 
70 percent is appropriately assigned.    

The Board finds particularly probative the records generated 
during the course of her treatment by A.M.C.  These reflect 
that although the appellant was working in May 1993 and 
reported that she was getting along well with co-workers, she 
was then diagnosed to have recurrent moderate to severe major 
depression.  It appears that at that time, the appellant's 
functional capacity was largely limited to her job as she 
reported increasing fatigue.  Although some improvement in 
symptoms was noted in July and October 1993, the appellant 
was noted to have become increasingly depressed, "panicky," 
and of diminished energy and concentration by January 1994, 
with a continued worsening of these symptoms in May 1994.  
The record reflects no significant and sustained improvement 
thereafter.  

As to her employment record, the evidence indicates that 
although the appellant did work at several jobs, she 
continually sought decreased responsibilities and contact 
with co-workers and the public due to psychiatric symptoms.  
In particular, the appellant's March 1998 account of her work 
history illustrates that although employed at various 
positions, she left most jobs because she was unable to deal 
with the customary stress involved in these largely clerical 
jobs.  

In sum, the evidence supports the assignment of a 70 percent 
rating under Diagnostic Code 9206 (1996) because the 
appellant's disability picture approximates symptomatology of 
a lesser severity than is necessary for the assignment of a 
100 percent rating, but which produces severe impairment of 
social and industrial adaptability.  38 C.F.R. § 4.131, 
Diagnostic Code 9206 (1996).

The Board finds that the former schedular criteria are more 
favorable to the appellant in this case than the current 
criteria, because the current criteria contain more specific 
standards for evaluating mental illness, some of which are 
not met in this case, for instance spatial orientation.  
Although VAOPGCPREC 3-2000 (2000) prohibits the application 
of current schedular criteria prior to their effective date, 
the reverse is not true with respect to application of 
current schedular criteria prospectively.  Accordingly, the 
evaluation of the appellant's disability with respect to the 
assignment of a 70 percent disability rating under the 
current schedular criteria will be dispensed with as moot. 

The Board has considered whether the evidence would support 
the assignment of a 100 percent disability rating under the 
formerly applicable provisions of the Schedule for Rating 
Disabilities.  See Fletcher v. Derwinski, 1 Vet. App. 394 
(1991).  However, the evidence does not indicate that the 
appellant manifested symptoms to such an extent, severity, 
depth, persistence or bizarreness so as to produce total 
social and industrial inadapatability.  As noted, the 
appellant was able to maintain relationships with her two 
daughters - albeit one that was strained and difficult with 
regard to her eldest child, but apparently due to the child's 
behavior and not the appellant's.  The Board again observes 
that the appellant attempted to obtain and secured employment 
on a relatively constant basis during the period and was not 
so incapacitated that she may be said to have been totally 
impaired within contemplation of 38 C.F.R. § 4.132, 
Diagnostic Code 9206 and the General Rating for Psychotic 
Disorders (1996).  

The evidence of record also does not support the assignment 
of a 100 percent rating under revised criteria.  With 
application of these provisions, the record does not indicate 
that gross impairment in thought or communication, delusions, 
hallucinations, inappropriate behavior, an inability to 
perform acts of daily living, disorientation to time or place 
and memory loss has been reported.  Although the appellant 
has reported having suicidal ideation, the evidence does not 
show this to have been persistent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2000).  

In conclusion, for the reasons and bases that are above 
stated, a 70 percent disability evaluation is assigned.  The 
appeal is granted to that extent.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities

Pertinent Law and Regulations

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for [such rating] 
because of 'subjective' factors that the 'objective' rating 
does not consider."   Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. § 
4.15.

In determining whether unemployability exists, consideration 
may be given to the appellant's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by nonservice-connected 
disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

Analysis

The appellant's service-connected disabilities are as 
follows: bipolar disorder, now rated as 70 percent disabling; 
cervicitis with vaginal hysterectomy, rated as 30 percent 
disabling; a seizure disorder, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; a low back condition 
with sciatica, rated as 10 percent disabling; cervical 
radiculopathy, rated as 10 percent disabling; sinusitis, 
rated as zero percent disabling; and headaches, rated as zero 
percent disabling.  

By rating decision dated in May 1994, the appellant's 
combined service-connected disability rating was 80 percent.  
The Board observes that with the granting of a 70 percent 
disability rating for bipolar disorder, the appellant's 
combined disability evaluation remains at 80 percent.  See 
38 C.F.R. § 4.25 - Combined Ratings Table (2000).  

The appellant clearly meets the schedular criteria for 
consideration of a total disability evaluation based upon 
individual unemployability under 38 C.F.R. 
§ 4.16(a).  Having carefully considered the totality of the 
record in light of the applicable law, the Board finds that 
the appellant is unemployable by reason of her service-
connected disorders and a total disability evaluation will be 
assigned.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment." The court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Although the appellant has been shown to be theoretically 
capable of employment, the evidence, which has been described 
and evaluated in detail above, shows that due to her 
psychiatric disability such activity comes at the expense of 
rendering her practically incapable of performing any of the 
other customary activities of daily living.  As suggested by 
the Courts in the Moore and Timmerman decisions, the law does 
not require that an individual be totally incapacitated in 
all spheres of life before unemployability benefits are 
granted.  Moreover, the appellant has been service connected 
for a variety of other disabilities, several of which have 
been assigned compensable disability ratings, which is an 
acknowledgment of their impact on the appellant's 
employability.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that a 
disability rating is recognition that industrial capabilities 
are impaired].  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant is unemployable due to her 
service-connected disabilities.  A total disability 
evaluation is granted. 
 


ORDER

An increased rating, 70 percent, is granted for the 
appellant's service-connected bipolar disorder, subject to 
the regulations governing the payment of monetary benefits.

A total disability rating based upon individual 
unemployability is granted.



		
	Barry F. Bohan
	Member
	Board of Veterans' Appeals



 

